O’Connor, J. P.,
dissents, insofar as the penalty imposed has been vacated, and votes to confirm the determination in its entirety, with the following memorandum: Petitioner, a sergeant correction officer, was dismissed by the Sheriff of Suffolk County for having improperly attempted, while armed and inebriated, to make a gambling arrest of a card-playing bar patron. Petitioner’s misconduct did not subject his employer merely to scorn and ridicule, but also to the distinct possibility of a civil action for damages. Petitioner’s misconduct clearly manifested his unfitness for the office he held and the danger he posed while armed with a gun and the power and privilege of a peace officer. He was fired for abusing his office. I do not find the penalty of dismissal shocking. I therefore vote to confirm the determination in its entirety.